Title: From George Washington to Lund Washington, 19 August 1776
From: Washington, George
To: Washington, Lund



Dear Lund,
New York Augt 19th 1776.

Very unexpectedly to me, another revolving Monday is arrived before an Attack upon this City, or a movement of the Enemy—the reason of this is incomprehensible, to me—True it is (from some late informations) they expect another arrival of about 5000 Hessians; but then, they have been stronger than the Army under my Command; which will now, I expect, gain strength faster than theirs, as the Militia are beginning to come in fast, and have already augmented our numbers in this City

and the Posts round about, to about 23,000 Men. The Enemy’s numbers now on the Island and in the Transports which lay off it, are by the lowest Accts 20,000 Men by the greatest 27,000 to these the expected (5000) Hessians are to be added.
There is something exceedingly misterious in the conduct of the Enemy—Lord Howe takes pains to throw out, upon every occasion, that he is the Messenger of Peace—that he wants to accomodate matters—nay, has Insinuated, that he thinks himself authorized to do it upon the terms mentioned in the last Petition to the King of G: Britain—But has the Nation got to that, that the King, or his Ministers will openly dispense with Acts of Parliament—And if they durst attempt it, how is it to be accounted for that after running the Nation to some Millions of Pounds Sterlg to hire and Transport Foreigners, and before a blow is struck, they are willing to give the terms proposed by Congress before they, or we, had encountered the enormous expence that both are now run to—I say, how is this to be accounted for but from their having received some disagreeable advices from Europe; or, by having some Manouvre in view which is to be effected by procrastination. What this can be the Lord knows—we are now passed the Middle of August and they are in possession of an Island only, which it never was in our power, or Intention to dispute their Landing on. this is but a small step towards the Conquest of this Continent.
The two Ships which went up this River about the middle of the past Month, came down yesterday, sadly frightned I believe, the largest of them, the Phœnex (a 44. Gun Ship) having very narrowly escaped burning the Night before by two Fire ships which I sent up; one of which was grapnal’d to her for Ten Minutes, in a light blaze, before the Phœnex could cut away so as to clear herself. the other Fire ship run on board of the Tender near the Phœnex, & soon reduced her to Ashes. We lost no lives in the Attempt unless the Captn of the Ship which made the attempt upon the Phœnex perish’d. We have not heard of him since, but it is thought he might have made his escape by Swimming, which was the Plan he had in contemplation.
As the Collection of Mercers Bonds has not been put into the hands of Colo. Peyton, I have no objection to your undertaking of it if Colo. Tayloe has none; accordingly, I inclose you a Letter to him on this Subject, which you may forward, & act agreeable

to his Instructions, and appointment. I do not recollect enough of the Tenor of the Bonds to decide absolutely in the case of Majr Powell. true it is the design of making the Bonds carry Interest from the date, was to enforce the punctual payment of them; or, to derive an advantage if they were not. The Circumstances attending his going to Hampton, & the time when he did, I know not. He knew that those Bonds were payable to Tayloe & me—he knew that they became due (to the best of my recollection) the first of December, & should have tendered the Money at that time in strictness—however if you have the Collection, in all matters of that kind take Colo. Tayloe’s, or (which I believe will be the same think) Mr Jas Mercer’s opinion as it will be impossible for me to determine these matters at the distance I am, and under the hurry of business I am Ingaged In.
There is no doubt but that the Honey locust if you could procure Seed enough, & that Seed would come up, will make (if sufficiently thick) a very good hedge—so will the Haw, or thorn, and if you cannot do better I wish you to try these—but Cedar or any kind of ever Green, would look better; howr, if one thing will not do, we must try another, as no time ought to be lost in rearing of Hedges, not only for Ornament but use.
Adams’s Land you will continue to Rent to the best advantage, for I believe it will turn out, that I made bad worse, by attempting to save myself by taking that pretty youths debts upon myself. As Lord Dunmore and his Squadron have joind the Fleet at Staten Island, you will, I should think, have a favourable oppertunity of sending of your Flour, Midlings, Ship stuff &ca—Corn will, more than probably, sell well sometime hence—especially if your Crops should be as short as you apprehend—If your Ship stuff & Middlings should have turnd Sower it will make exceeding good Bisquet notwithstanding. Your Works abt the Home House will go on Slowly I fear as your hands are reduced, & especially if Knowles fails. remember that the New Chimneys are not to smoke. Plant Trees in the room of all dead ones in proper time this Fall. and as I mean to have groves of Trees at each end of the dwelling House, that at the South end to range in a line from the South East Corner to Colo. Fairfax’s, extending as low as another line from the Stable to the dry well, and towards the Coach House, Hen House, & Smoak House as far as it can go for a Lane to be left for Carriages to pass to, &

from the Stable and Wharf. from the No. Et Corner of the other end of the House to range so as to Shew the Barn &ca. in the Neck—from the point where the old Barn used to Stand to the No. Et Corner of the Smiths Shop, & from thence to the Servants Hall, leaveng a passage between the Quarter & Shop, and so East of the Spinning & Weaving House (as they used to be called) up to a Wood pile, & so into the yard between the Servts Hall & the House newly erected—these Trees to be Planted without any order or regularity (but pretty thick, as they can at any time be thin’d) and to consist that at the North end, of locusts altogether. & that at the South, of all the clever kind of Trees (especially flowering ones) that can be got, such as Crab apple, Poplar, Dogwood, Sasafras, Lawrel, Willow (especially yellow & Weeping Willow, twigs of which may be got from Philadelphia) and many others which I do not recollect at present—these to be interspersed here and there with ever greens such as Holly, Pine, and Cedar, also Ivy—to these may be added the Wild flowering Shrubs of the larger kind, such as the fringe Tree & several other kinds that might be mentioned. It will not do to Plant the Locust Trees at the North end of the House till the Framing is up, cover’d in, and the Chimney Built—otherwise it will be labour lost as they will get broke down, defaced and spoil’d, But nothing need prevent planting the Shrubery at the other end of the House. Whenever these are Planted they should be Inclosd, which may be done in any manner till I return—or rather by such kind of fencing as used to be upon the Ditch running towards Hell hole—beginning at the Kitchen & running towards the Stable & rather passing the upper Corner—thence round the Dry Well—below the necessary House, & so on to the Hollow by the Wild Cherry tree by the old Barn—thence to the Smiths Shop & so up to the Servants Hall as before described. If I should ever fulfil my Intention it will be to Inclose it properly—the Fence now described is only to prevent Horses &ca. injuring the young Trees in their growth.
As my Greys are almost done, and I have got two or three pretty good Bays here, I do not Incline to make an absolute Sale of the bay horse you mention—But if Mr Custis wants him, & you and he can fix upon a price, he may take him at such valuation; paying the Money and using him as his own; subject however to return him to me if I should hereafter want him and will

repay him his money—by this means he will (if it should not prove an absolute Sale) have the use of the Horse and I, the use of the money.
Before I conclude I must beg of you to hasten Lanphire about the addition to the No. End of the House, otherwise you will have it open I fear in the cold & wet Weather, and the Brick work to do at an improper Season, neither of which shall I be at all desirous of. My best wishes to Milly Posey and all our Neighbours and friends. with sincere regard I remain Dr Lund, Yr affecte Friend

Go: Washington

